Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0206607 to Morioka in view of JP 2007-174016 to Shinohara.
Claim 1. A surveillance system comprising: at least one memory storing instructions; and 5at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: acquire a first surveillance image captured by a fixed camera which has a fixed position; Mirioka [0002] teaches security of safes of financial institutions, companies' confidential storage locations, banks and various shops such as convenience stores where ATMs (automated teller machines) are set up is maintained using moving images and still images of a object to be monitored picked up by surveillance cameras set up therein.

Mirioka [0037] teaches wearable cameras according to the present invention are used attached to the bodies (head, chest pockets or the like) of a plurality of people (guards, company's employees, salesclerks of shops or the like) who guard various shops and venues such as event venues, exposition venues, station premises, safes in financial institutions, companies' confidential storage locations, banks, department stores, convenience stores, while picking up images. Wearable cameras are particularly useful in open spaces such as outdoor event venues where it is difficult to set up stationary cameras.

Mirioka [0038] teaches wearable cameras need not always be attached to people, but may also be carried about by people for image pickup or attached to a robot capable of autonomous traveling. That is, wearable cameras can be paraphrased as "moving cameras."

acquire a second surveillance image captured by a wearable camera which does not have a fixed position; Mirioka [0015] teaches it is an object of the present invention to provide an intuitive and easy-to-understand selecting method when selecting a particular camera from among a plurality of cameras and thereby provide a display image switching apparatus and a display method that lightens the burden imposed on an operator

Mirioka [0037] teaches wearable cameras according to the present invention are used attached to the bodies (head, chest pockets or the like) of a plurality of people (guards, company's employees, salesclerks of shops or the like) who guard various shops and venues such as event venues, exposition venues, station premises, safes in financial institutions, companies' confidential storage locations, banks, department stores, convenience stores, while picking up images. Wearable cameras are particularly useful in open spaces such as outdoor event venues where it is difficult to set up stationary cameras.

Mirioka [0038] teaches wearable cameras need not always be attached to people, but may also be carried about by people for image pickup or attached to a robot capable of autonomous traveling. That is, wearable cameras can be paraphrased as "moving cameras."

Mirioka [0039] FIG. 2 is a conceptual diagram of an overview of a monitoring system according to Embodiment 1 of the present invention. Here, a case will be described where images picked up by a plurality of wearable cameras (hereinafter simply referred to as "camera") are controlled in a centralized manner and displayed, for example, on a monitoring screen viewed by an operator such as a supervisor in a security guards room or the like. Each camera is assigned an ID (camera ID). In FIG. 2, planar map 11 showing a monitoring area of various shops is displayed on the right side of monitoring screen 10 and the positions of the cameras attached to guards and the fields of view of the cameras are displayed together with guard icons indicating the guards on planar map 11. In FIG. 2, there are cameras with camera IDs=2, 5, 6, 7 and 8.

Mirioka [0042] teaches when the operator selects a certain object, this monitoring system extracts the camera picking up an image of the selected object and displays an icon indicating that the extracted camera exists near a guard attaching the camera. FIG. 2B shows this situation. Here, camera icon 15 indicating camera ID=2 is displayed near guard 16 displayed in camera image 12. At this time, if a camera outside the display area of the picked-up image is extracted, a figure icon indicating a guard and a camera icon are displayed outside the display area of the picked-up image. In FIG. 2B, camera icon 17 indicating camera ID=5 and figure icon 18 indicating a guard are displayed, and camera icon 19 indicating camera ID=6 and figure icon 20 indicating a guard are displayed. Such displays help the operator intuitively understand where selectable cameras are located in the monitoring space.

Mirioka [0082] teaches when the operator selects a object in the image picked up by a selected wearable camera from among a plurality of wearable cameras and displayed on the screen, another wearable camera picking up an image of the selected object is extracted, a camera icon is displayed at the position of the extracted wearable camera on the image, and when the displayed camera icon is selected, an image picked up by the wearable camera corresponding to the selected camera icon is displayed on the screen.

10acquire position information indicating a position of the wearable camera; Mirioka [0016] teaches one aspect of a display image switching apparatus according to the present invention includes an image selection section that displays an image picked up by a first camera among a plurality of cameras, a object selection section that selects a object in the displayed image, a camera extraction section that extracts a camera photographing the object selected by the object selection section from among the plurality of cameras as a second camera, a camera position calculation section that calculates a position on the displayed image of the second camera, and a camera position image information generation section that generates selectable camera position image information which indicates the position of the second camera, wherein the camera position image information generation section displays the camera position image information in association with the image selected by the image selection section and the image selection section displays, when the camera position image information is selected, the image photographed by the second camera.

Mirioka [0017] teaches one aspect of a display method according to the present invention includes an image selecting step of displaying an image picked up by a first camera among a plurality of cameras, a object selecting step of selecting a object in the displayed image, a camera extracting step of extracting a camera photographing the object selected from among the plurality of cameras as a second camera, a camera position calculating step of calculating a position of the second camera, and a camera position image information generating step of generating selectable camera position image information which indicates the position of the second camera, wherein in the camera position image information generating step, the camera position image information is displayed in association with the image selected in the image selecting step, and in the image selecting step, when the camera position image information is selected, the image photographed by the second camera is displayed.

Mirioka [0037] teaches wearable cameras according to the present invention are used attached to the bodies (head, chest pockets or the like) of a plurality of people (guards, company's employees, salesclerks of shops or the like) who guard various shops and venues such as event venues, exposition venues, station premises, safes in financial institutions, companies' confidential storage locations, banks, department stores, convenience stores, while picking up images. Wearable cameras are particularly useful in open spaces such as outdoor event venues where it is difficult to set up stationary cameras.

Mirioka [0038] teaches wearable cameras need not always be attached to people, but may also be carried about by people for image pickup or attached to a robot capable of autonomous traveling. That is, wearable cameras can be paraphrased as "moving cameras."

Mirioka [0050] teaches camera 101 measures the position of the camera in a real space and the image-pickup direction in which the camera is oriented and acquires the measurement results as position information and direction information. The position information is acquired using, for example, GPS (Global Positioning System) or wireless tag. On the other hand, the direction information is acquired using, for example, a gyro, a geomagnetic sensor or a landmark whose position is known. Furthermore, camera 101 includes an image pickup device such as CMOS or CCD that photoelectrically converts light of an object that enters via a lens to an image-pickup signal, applies predetermined processing to the picked-up image and processes the image into image data. Furthermore, cameras 101 are assigned different camera IDs. Furthermore, camera 101 transmits the acquired image data and camera ID to image management server 102 through radio communication and transmits the camera ID, position information and direction information to position management server 103 through radio communication. Suppose the optical axis direction of the lens of camera 101 is the image-pickup direction of the camera.
Mirioka [0051] teaches image management server 102 receives and stores the camera IDs and image data transmitted from cameras 101, manages image data per camera in association with the camera ID and outputs the stored image data to image selection section 106 as required.

Mirioka [0052] teaches position management sever 103 receives and stores the camera IDs, position information and direction information transmitted from cameras 101, manages position information and direction information per camera in association with the camera ID and outputs the stored position information and direction information to camera extraction section 108 and camera position calculation section 109 as required.

and superimpose a first mark indicating the fixed camera onto a displayed map at a location corresponding to a position of the fixed camera, a second mark indicating the wearable camera onto the displayed map at a location corresponding to a position of the wearable camera, and the second surveillance image which is captured by the wearable camera onto the displayed map, the 15first mark being a different mark from the second mark. Mirioka FIG. 1, 2A, 2B and 2C

Mirioka [Abstract] teaches a camera icon arrangement unit (110) arranges camera icons at positions on an image where the extracted cameras (101) are located. When a camera icon displayed on the display unit (111) is selected, an image picked-up by the camera (101) at the position of the selected camera icon is displayed on the display unit (111).

Mirioka [0039] FIG. 2 is a conceptual diagram of an overview of a monitoring system according to Embodiment 1 of the present invention. Here, a case will be described where images picked up by a plurality of wearable cameras (hereinafter simply referred to as "camera") are controlled in a centralized manner and displayed, for example, on a monitoring screen viewed by an operator such as a supervisor in a security guards room or the like. Each camera is assigned an ID (camera ID). In FIG. 2, planar map 11 showing a monitoring area of various shops is displayed on the right side of monitoring screen 10 and the positions of the cameras attached to guards and the fields of view of the cameras are displayed together with guard icons indicating the guards on planar map 11. In FIG. 2, there are cameras with camera IDs=2, 5, 6, 7 and 8.

Mirioka [0042] teaches when the operator selects a certain object, this monitoring system extracts the camera picking up an image of the selected object and displays an icon indicating that the extracted camera exists near a guard attaching the camera. FIG. 2B shows this situation. Here, camera icon 15 indicating camera ID=2 is displayed near guard 16 displayed in camera image 12. At this time, if a camera outside the display area of the picked-up image is extracted, a figure icon indicating a guard and a camera icon are displayed outside the display area of the picked-up image. In FIG. 2B, camera icon 17 indicating camera ID=5 and figure icon 18 indicating a guard are displayed, and camera icon 19 indicating camera ID=6 and figure icon 20 indicating a guard are displayed. Such displays help the operator intuitively understand where selectable cameras are located in the monitoring space.

Mirioka [0043] teaches when the figure icons indicating guards and the camera icons are displayed, the size of the figure icon may be changed according to the distance between the camera with camera ID=8 and the guard, and when this distance is small, the figure icon is displayed in a large size and when the distance is large, the figure icon is displayed in a small size. Furthermore, the camera icon may also be displayed by likewise changing the size according to the distance irrespective of whether or not it is fitted in the display area of camera image 12.

Mirioka [0057] teaches camera extraction section 108 extracts camera 101 picking up an image of the object based on the object selection information and image data output from object selection section 107, the camera ID of camera 101 selected by camera selection section 105 and the position information and direction information of the camera acquired from position management server 103 and outputs the camera ID of extracted camera 101 to camera position calculation section 109. More specific camera extraction processing will be described later.

Mirioka [0058] teaches camera position calculation section 109 reads position information corresponding to the camera ID output from camera extraction section 108 from position management server 103 and calculates the position on the image displayed on display section 111 using the read position information. The calculated position (coordinates) on the image is output together with the camera ID to camera icon arranging section 110.

Mirioka [0059] teaches camera icon arranging section 110 manages camera icons in association with camera IDs and arranges the camera icons near the positions on the images calculated by camera position calculation section 109. Camera position calculation section 109 and camera icon arranging section 110 function as a camera position image information generation section that generates image information indicating the position of the extracted camera.

Shinohara, in the same field of displaying icons superimposed on image data also teaches superimpose a first mark indicating the fixed camera onto a displayed map at a location corresponding to a position of the fixed camera, a second mark indicating the wearable camera onto the displayed map at a location corresponding to a position of the wearable camera [0024] teaches FIG. 3 shows a functional block diagram of the navigation device 11. As shown in FIG. 3, the navigation device 11 includes a travel route information storage unit 14 that stores travel route information on a planned travel of the vehicle obtained based on input destination information, current position information, and the like, and a camera position. The camera position information requesting unit 15 that requests the center device 3 to transmit information, the camera position information storage unit 16 that stores the camera position information received from the center device 3, and the map information or the camera position information on the map And a map image generation unit 17 for generating a map image MR in which camera icons IA and IB indicating the camera device 2 (first camera 2A and second camera 2B) are arranged. The navigation device 11 also has a camera icon selection unit 18 for selecting the camera icons IA and IB displayed on the map, and the camera device 2 (first camera 2A, second camera) corresponding to the selected camera icons IA and IB. The camera image information request unit 19 that requests the center device 3 to transmit the camera image information of the camera 2B), the camera image information storage unit 20 that stores the camera image information received from the center device 3, and the camera device 2 (first And a composite image generation unit 21 that generates a composite image in which the camera images MA and MB of the camera 2A and the second camera 2B) are arranged at predetermined positions of the map image MR. Here, the travel route information storage unit 14 corresponds to the travel route information storage means of the present invention. The camera position information storage unit 16 corresponds to the camera position information storage unit of the present invention. The camera icon selection unit 18 corresponds to the camera mark selection unit of the present invention.

Shinohara [0025] teaches the camera icon selection unit 18 adopts a touch panel method in which the camera icons IA and IB are selected by touching the display screen of the display device 12 with a finger or the like. Further, in the composite image generating unit 21, the camera device 2 (first camera 2A, first camera) corresponding to the selected camera icons IA, IB is formed in the margin of the side part (left side in FIGS. 4 and 5) of the map image MR. A composite image is generated in which the camera images MA and MB of the two cameras 2B) are arranged in the vertical direction so as to correspond to the display positions of the camera icons IA and IB.

Shinohara [0026] teaches FIG. 4 shows a display screen of the display device 12 when the camera icon IA of the first camera 2A is selected. As shown in FIG. 4, when the camera icon IA of the first camera 2A is selected in the camera icon selection unit 18, the display position of the camera icon IA of the first camera 2A in the left margin of the map image MR. The camera image MA of the first camera 2A is displayed at a position substantially the same height (lower left side). FIG. 5 shows a display screen of the display device 12 when the camera icon IA of the first camera 2A and the camera icon IB of the second camera 2B are selected. As shown in FIG. 5, when the camera icons IA and IB of the first camera 2A and the second camera 2B are selected in the camera icon selection unit 18, the first camera 2A is displayed in the left margin of the map image MR. The camera image MA of the first camera 2A is displayed at a position that is substantially the same height as the display position of the camera icon IA (lower left part), and substantially the same height as the display position of the camera icon IB of the second camera 2B. The camera image MB of the second camera 2B is displayed side by side in the vertical direction at the position (upper left).

Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art that Mirioka teaches the above limitations. Shinohara also teaches the above limitations disclosing the elements are well-known in the art. 

Claim 2. Mirioka and Shinohara further teaches wherein the at least one processor is further configured to superimpose the first surveillance image on the displayed map.  Mirioka FIG. 1, 2A, 2B and 2C

Shinohara [0024] teaches FIG. 3 shows a functional block diagram of the navigation device 11. As shown in FIG. 3, the navigation device 11 includes a travel route information storage unit 14 that stores travel route information on a planned travel of the vehicle obtained based on input destination information, current position information, and the like, and a camera position. The camera position information requesting unit 15 that requests the center device 3 to transmit information, the camera position information storage unit 16 that stores the camera position information received from the center device 3, and the map information or the camera position information on the map And a map image generation unit 17 for generating a map image MR in which camera icons IA and IB indicating the camera device 2 (first camera 2A and second camera 2B) are arranged. The navigation device 11 also has a camera icon selection unit 18 for selecting the camera icons IA and IB displayed on the map, and the camera device 2 (first camera 2A, second camera) corresponding to the selected camera icons IA and IB. The camera image information request unit 19 that requests the center device 3 to transmit the camera image information of the camera 2B), the camera image information storage unit 20 that stores the camera image information received from the center device 3, and the camera device 2 (first And a composite image generation unit 21 that generates a composite image in which the camera images MA and MB of the camera 2A and the second camera 2B) are arranged at predetermined positions of the map image MR. Here, the travel route information storage unit 14 corresponds to the travel route information storage means of the present invention. The camera position information storage unit 16 corresponds to the camera position information storage unit of the present invention. The camera icon selection unit 18 corresponds to the camera mark selection unit of the present invention.

Shinohara [0025] teaches the camera icon selection unit 18 adopts a touch panel method in which the camera icons IA and IB are selected by touching the display screen of the display device 12 with a finger or the like. Further, in the composite image generating unit 21, the camera device 2 (first camera 2A, first camera) corresponding to the selected camera icons IA, IB is formed in the margin of the side part (left side in FIGS. 4 and 5) of the map image MR. A composite image is generated in which the camera images MA and MB of the two cameras 2B) are arranged in the vertical direction so as to correspond to the display positions of the camera icons IA and IB.

Shinohara [0026] teaches FIG. 4 shows a display screen of the display device 12 when the camera icon IA of the first camera 2A is selected. As shown in FIG. 4, when the camera icon IA of the first camera 2A is selected in the camera icon selection unit 18, the display position of the camera icon IA of the first camera 2A in the left margin of the map image MR. The camera image MA of the first camera 2A is displayed at a position substantially the same height (lower left side). FIG. 5 shows a display screen of the display device 12 when the camera icon IA of the first camera 2A and the camera icon IB of the second camera 2B are selected. As shown in FIG. 5, when the camera icons IA and IB of the first camera 2A and the second camera 2B are selected in the camera icon selection unit 18, the first camera 2A is displayed in the left margin of the map image MR. The camera image MA of the first camera 2A is displayed at a position that is substantially the same height as the display position of the camera icon IA (lower left part), and substantially the same height as the display position of the camera icon IB of the second camera 2B. The camera image MB of the second camera 2B is displayed side by side in the vertical direction at the position (upper left).

Claim 3. Mirioka further teaches wherein the at least one processor is further configured to calculate the location corresponding to the position of the wearable camera by using the position information of the wearable camera and information of a place under surveillance indicated by the map information. Mirioka FIG. 1, 2A, 2B and 2C

Mirioka [Abstract] teaches a camera icon arrangement unit (110) arranges camera icons at positions on an image where the extracted cameras (101) are located. When a camera icon displayed on the display unit (111) is selected, an image picked-up by the camera (101) at the position of the selected camera icon is displayed on the display unit (111).

Mirioka [0057] teaches camera extraction section 108 extracts camera 101 picking up an image of the object based on the object selection information and image data output from object selection section 107, the camera ID of camera 101 selected by camera selection section 105 and the position information and direction information of the camera acquired from position management server 103 and outputs the camera ID of extracted camera 101 to camera position calculation section 109. More specific camera extraction processing will be described later.

Mirioka [0058] teaches camera position calculation section 109 reads position information corresponding to the camera ID output from camera extraction section 108 from position management server 103 and calculates the position on the image displayed on display section 111 using the read position information. The calculated position (coordinates) on the image is output together with the camera ID to camera icon arranging section 110.

Mirioka [0059] teaches camera icon arranging section 110 manages camera icons in association with camera IDs and arranges the camera icons near the positions on the images calculated by camera position calculation section 109. Camera position calculation section 109 and camera icon arranging section 110 function as a camera position image information generation section that generates image information indicating the position of the extracted camera.

Claim 4. Mirioka further teaches wherein the at least one processor is further configured to specify the location corresponding to the position of the wearable camera by using the position information transmitted from the wearable camera separately from the second surveillance image. Mirioka FIG. 1, 2A, 2B and 2C

Mirioka [0037] teaches wearable cameras according to the present invention are used attached to the bodies (head, chest pockets or the like) of a plurality of people (guards, company's employees, salesclerks of shops or the like) who guard various shops and venues such as event venues, exposition venues, station premises, safes in financial institutions, companies' confidential storage locations, banks, department stores, convenience stores, while picking up images. Wearable cameras are particularly useful in open spaces such as outdoor event venues where it is difficult to set up stationary cameras.

Mirioka [0038] teaches wearable cameras need not always be attached to people, but may also be carried about by people for image pickup or attached to a robot capable of autonomous traveling. That is, wearable cameras can be paraphrased as "moving cameras."

Mirioka [0046] teaches in FIG. 2B, when the operator selects camera icon 17 with camera ID=5 in camera image 12 on the left side of the monitoring screen, camera image 12 on the left side of the monitoring screen is changed to camera image 12 with camera ID=5. FIG. 2C shows the situation in which the picked-up image is changed. At this time, the state in which the selected object in FIG. 2A may remain selected and the icon of the camera picking up an image of the object may be displayed or the object may be deselected so that a object may be selected again.

Mirioka [0047] teaches this allows the operator to intuitively select a camera to be viewed through an intuitive and easy-to-understand operation of selecting an icon while watching monitoring screen 10. 

Claim 5. Mirioka and Shinohara further teaches wherein the at least one processor is further configured to: receive an input of a selection of a mark from among a plurality of second marks indicating wearable cameras; and superimpose, onto the displayed map, the second surveillance image generated by the 46 wearable camera corresponding to the selected mark at a location corresponding to a position of the wearable camera corresponding to the selected mark. Mirioka FIG. 1, 2A, 2B and 2C

Shinohara [0024] teaches FIG. 3 shows a functional block diagram of the navigation device 11. As shown in FIG. 3, the navigation device 11 includes a travel route information storage unit 14 that stores travel route information on a planned travel of the vehicle obtained based on input destination information, current position information, and the like, and a camera position. The camera position information requesting unit 15 that requests the center device 3 to transmit information, the camera position information storage unit 16 that stores the camera position information received from the center device 3, and the map information or the camera position information on the map And a map image generation unit 17 for generating a map image MR in which camera icons IA and IB indicating the camera device 2 (first camera 2A and second camera 2B) are arranged. The navigation device 11 also has a camera icon selection unit 18 for selecting the camera icons IA and IB displayed on the map, and the camera device 2 (first camera 2A, second camera) corresponding to the selected camera icons IA and IB. The camera image information request unit 19 that requests the center device 3 to transmit the camera image information of the camera 2B), the camera image information storage unit 20 that stores the camera image information received from the center device 3, and the camera device 2 (first And a composite image generation unit 21 that generates a composite image in which the camera images MA and MB of the camera 2A and the second camera 2B) are arranged at predetermined positions of the map image MR. Here, the travel route information storage unit 14 corresponds to the travel route information storage means of the present invention. The camera position information storage unit 16 corresponds to the camera position information storage unit of the present invention. The camera icon selection unit 18 corresponds to the camera mark selection unit of the present invention.

Shinohara [0025] teaches the camera icon selection unit 18 adopts a touch panel method in which the camera icons IA and IB are selected by touching the display screen of the display device 12 with a finger or the like. Further, in the composite image generating unit 21, the camera device 2 (first camera 2A, first camera) corresponding to the selected camera icons IA, IB is formed in the margin of the side part (left side in FIGS. 4 and 5) of the map image MR. A composite image is generated in which the camera images MA and MB of the two cameras 2B) are arranged in the vertical direction so as to correspond to the display positions of the camera icons IA and IB.

Shinohara [0026] teaches FIG. 4 shows a display screen of the display device 12 when the camera icon IA of the first camera 2A is selected. As shown in FIG. 4, when the camera icon IA of the first camera 2A is selected in the camera icon selection unit 18, the display position of the camera icon IA of the first camera 2A in the left margin of the map image MR. The camera image MA of the first camera 2A is displayed at a position substantially the same height (lower left side). FIG. 5 shows a display screen of the display device 12 when the camera icon IA of the first camera 2A and the camera icon IB of the second camera 2B are selected. As shown in FIG. 5, when the camera icons IA and IB of the first camera 2A and the second camera 2B are selected in the camera icon selection unit 18, the first camera 2A is displayed in the left margin of the map image MR. The camera image MA of the first camera 2A is displayed at a position that is substantially the same height as the display position of the camera icon IA (lower left part), and substantially the same height as the display position of the camera icon IB of the second camera 2B. The camera image MB of the second camera 2B is displayed side by side in the vertical direction at the position (upper left).

Claim 6. Mirioka further teaches wherein the at least one processor is 5further configured to: receive, after displaying the second surveillance image, an input operation for moving the second surveillance image; and change the location of the superimposed second surveillance image. Mirioka [0039] FIG. 2 is a conceptual diagram of an overview of a monitoring system according to Embodiment 1 of the present invention. Here, a case will be described where images picked up by a plurality of wearable cameras (hereinafter simply referred to as "camera") are controlled in a centralized manner and displayed, for example, on a monitoring screen viewed by an operator such as a supervisor in a security guards room or the like. Each camera is assigned an ID (camera ID). In FIG. 2, planar map 11 showing a monitoring area of various shops is displayed on the right side of monitoring screen 10 and the positions of the cameras attached to guards and the fields of view of the cameras are displayed together with guard icons indicating the guards on planar map 11. In FIG. 2, there are cameras with camera IDs=2, 5, 6, 7 and 8.

Mirioka [0042] teaches when the operator selects a certain object, this monitoring system extracts the camera picking up an image of the selected object and displays an icon indicating that the extracted camera exists near a guard attaching the camera. FIG. 2B shows this situation. Here, camera icon 15 indicating camera ID=2 is displayed near guard 16 displayed in camera image 12. At this time, if a camera outside the display area of the picked-up image is extracted, a figure icon indicating a guard and a camera icon are displayed outside the display area of the picked-up image. In FIG. 2B, camera icon 17 indicating camera ID=5 and figure icon 18 indicating a guard are displayed, and camera icon 19 indicating camera ID=6 and figure icon 20 indicating a guard are displayed. Such displays help the operator intuitively understand where selectable cameras are located in the monitoring space.

Mirioka [0043] teaches when the figure icons indicating guards and the camera icons are displayed, the size of the figure icon may be changed according to the distance between the camera with camera ID=8 and the guard, and when this distance is small, the figure icon is displayed in a large size and when the distance is large, the figure icon is displayed in a small size. Furthermore, the camera icon may also be displayed by likewise changing the size according to the distance irrespective of whether or not it is fitted in the display area of camera image 12.

Mirioka [0061] teaches suppose the camera icon displayed in this way moves on the screen as the guard who picks up an image moves. That is, by updating processing at certain timing, the position of camera 101 is linked with the position of the icon and the camera icon moves in conjunction with the movement of camera 101. Furthermore, when the extracted camera no longer picks up an image of the selected object due to the movement of the guard, the camera icon is erased from the screen.

Claim 7. Mirioka further teaches wherein the at least one processor is further configured to: specify positions of wearable cameras in a real world based on the position information indicating a position of each of the respective wearable cameras; superimpose, onto the map, third marks with which signs distinguishable from each 15other are accompanied, locations of the third marks corresponding to the specified positions; display a plurality of second surveillance images; and display, on each of the plurality of second surveillance images, a sign out of the signs accompanied with a third mark displayed at a location corresponding to the wearable camera that captured the second surveillance image. Mirioka FIG. 1, 2A, 2B and 2C

Claim 8. It differs from claim 1 in that it is a surveillance method performed by claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis.

Claim 9. It differs from claim 2 in that it is a surveillance method performed by claim 2. Therefore claim 9 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 10. It differs from claim 3 in that it is a surveillance method performed by claim 3. Therefore claim 10 has been analyzed and reviewed in the same way as claim 3. See the above analysis.

Claim 11. It differs from claim 4 in that it is a surveillance method performed by claim 4. Therefore claim 11 has been analyzed and reviewed in the same way as claim 4. See the above analysis.

Claim 12. It differs from claim 5 in that it is a surveillance method performed by claim 5. Therefore claim 12 has been analyzed and reviewed in the same way as claim 5. See the above analysis.

Claim 13. It differs from claim 6 in that it is a surveillance method performed by claim 6. Therefore claim 13 has been analyzed and reviewed in the same way as claim 6. See the above analysis.

Claim 14. It differs from claim 7 in that it is a surveillance method performed by claim 7. Therefore claim 14 has been analyzed and reviewed in the same way as claim 7. See the above analysis.

Claim 15. It differs from claim 1 in that it is a non-transitory computer-readable storage medium storing a program that causes a48 computer to perform by claim 1. Therefore claim 15 has been analyzed and reviewed in the same way as claim 1. See the above analysis.

Claim 16. It differs from claim 2 in that it is a non-transitory computer-readable storage medium storing a program that causes a48 computer to perform by claim 2. Therefore claim 16 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 17. It differs from claim 3 in that it is a non-transitory computer-readable storage medium storing a program that causes a48 computer to perform by claim 3. Therefore claim 17 has been analyzed and reviewed in the same way as claim 3. See the above analysis.

Claim 18. It differs from claim 4 in that it is a non-transitory computer-readable storage medium storing a program that causes a48 computer to perform by claim 4. Therefore claim 18 has been analyzed and reviewed in the same way as claim 4. See the above analysis.

Claim 19. It differs from claim 5 in that it is a non-transitory computer-readable storage medium storing a program that causes a48 computer to perform by claim 5. Therefore claim 19 has been analyzed and reviewed in the same way as claim 5. See the above analysis.

Claim 20. It differs from claim 6 in that it is a non-transitory computer-readable storage medium storing a program that causes a48 computer to perform by claim 6. Therefore claim 20 has been analyzed and reviewed in the same way as claim 6. See the above analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (similarly recited claims 8 and 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,977,499 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/214018
US 10,977,499 B2
1. A surveillance system comprising: at least one memory storing instructions; and 5at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: acquire a first surveillance image captured by a fixed camera which has a fixed position;
1. A surveillance system comprising: at least one memory storing instructions; and at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: acquire a first surveillance image generated by performing capturing with a fixed camera at a fixed position;
acquire a second surveillance image captured by a wearable camera which does not have a fixed position;
acquire a second surveillance image generated by performing capturing with a wearable camera which does not have a fixed position;
acquire position information indicating a position of the wearable camera;
acquire position information indicating a position of the wearable camera; 
and superimpose a first mark indicating the fixed camera onto a displayed map at a location corresponding to a position of the fixed camera, a second mark indicating the wearable camera onto the displayed map at a location corresponding to a position of the wearable camera, and the second surveillance image which is captured by the wearable camera onto the displayed map, the 15first mark being a different mark from the second mark.
 superimpose a first mark indicating the fixed camera onto the displayed map at a location corresponding to a position of the fixed camera, the first mark being a different mark from the first surveillance image; superimpose the second surveillance image onto the displayed map at a location corresponding to a position of the wearable camera indicated by the position information; and superimpose a second mark indicating the wearable camera onto the displayed map at a location corresponding to the position of the wearable camera, the second mark being a different mark form the first mark.


Likewise claims 2-7, 9-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 10,977,499 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661